Citation Nr: 1745171	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-28 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to May 1997 and from May 1997 to November 1997, in addition to periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO in Los Angeles, California.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A copy of the transcript has been associated with the claims file.  During the hearing, the Veteran indicated that he had additional evidence to submit, with a waiver of review by the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran has MS as the result of active military service.


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

In this case, the Veteran asserts that he has MS as a result of active service.  For the reasons explained below, the Board agrees. 

As an initial matter, the Board notes that the Veteran had more than 90 days of continuous active service during a period of war.  As noted in the Introduction above, he had two periods of active service in 1997 alone that were each more than 90 continuous days.  

Additionally, there is no dispute that the Veteran has a current diagnosis of MS.  See e.g. May 2007 private neurological consult. 

Further, the Veteran has offered competent and credible testimony that he experienced MS symptoms in service.  Specifically, he testified that he incurred symptoms such as fatigue, diarrhea, feeling like he had a cold but more pronounced.  See Transcript pages 10, 11.  The Veteran also testified that he felt these same symptoms after receiving vaccines in service.  Transcript page 11.  The Veteran testified that these were the same symptoms that he felt in December 2006 when he thought he had the flu but after two weeks of symptoms, sought medical treatment and it was determined that he had MS.

In the May 2007 private neurological consultation report, Dr. S.H. noted that the Veteran's symptoms began 10 years prior with headaches which continued to the present.  The Board notes that 10 years prior to May 2007, the Veteran was serving on active duty.  

To the extent that Dr. S.H.'s statement was based upon the Veteran's reported symptoms, the Board finds the Veteran's report to be competent and credible.  In this regard, the Veteran is competent to report the symptoms experienced since service as he is able to report personal observations as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board has no reason to doubt the veracity of the Veteran's statements made during his hearing or during his treatment with Dr. S.H..  As such, the Board finds the Veteran's statements to be credible.  

The Board acknowledges that there is no medical opinion specifically stating that the Veteran's MS is related to service; however, the Board finds Dr. S.H.'s observations of continuous symptoms for 10 years prior to 2007 to be persuasive.  As the Veteran was on active duty 10 years prior to the 2007 treatment, the Board finds that Dr. S.H.'s notation supports a finding of continuity of MS symptomatology since service.  As MS is one of the chronic disabilities which may be found to be related to service based on continuity of symptomatology, the Board is able to grant the claim based on continuity of symptomatology and need not remand the claim for a VA opinion.  

After carefully weighing the evidence in favor of, and against, the claim, the Board concludes that there is no adequate basis to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). 

In light of the Veteran's competent and credible descriptions of the in-service incurrence of MS symptoms, and continuity of MS symptomatology since service, the Board finds that the evidence of record for and against the Veteran's service connection claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, service connection is warranted for MS. 


ORDER

Service connection for multiple sclerosis is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


